Citation Nr: 0402832	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  98-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

The propriety of an initial 10 percent evaluation for right 
trapezius strain.  


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from September 1989 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
RO that, among other things, granted service connection and a 
10 percent rating for a right trapezius strain.  This case 
was remanded by the Board in May 2000 and again in May 2003.  
It is again before the Board for appellate consideration.  


REMAND

VA adopted new criteria for evaluating cervical spine 
disabilities that became effective subsequent to the Board's 
most recent remand and the RO's most recent supplemental 
statement of the case (SSC).  68 Fed. Reg. 51454-51458 
(August 27, 2003) (eff. Sept. 26, 2003) (to be codified at 38 
C.F.R. § 4.71a).  When a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the version most favorable to an 
appellant applies.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

Accordingly, the Board has the duty to adjudicate the 
appellant's claims under the old regulation for any period 
prior to the effective date of the new diagnostic codes, as 
well as under the new diagnostic code for the period 
beginning on the effective date of the new provisions.  
Wanner v, Principi, 17 Vet. App. 4, 9 (2003). 

Recent court decisions suggest that the initial adjudication 
under the new law must be performed by the agency of original 
jurisdiction.  See Disabled American Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  

The Board also notes that the RO sent the veteran a letter in 
March 2001 that informed him of the evidence needed to 
substantiate his claim, of what evidence he was responsible 
for obtaining and of what evidence VA would undertake to 
obtain in accordance with 38 U.S.C.A. § 5103(a) (West 2003).  
However, it is also noted that in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004), the United States 
Court of Appeals for Veterans Claims recently held that a 
notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id., slip op at 16-17.  That 
decision also contained opinions as to when the notice should 
be provided.  Since this case is being remanded for other 
reasons, the RO will have the opportunity to ensure that 
proper notice has been provided.

In view of the above, this case is REMANDED to the RO for the 
following actions.    
 
1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  

2.  Thereafter, the RO should adjudicate 
the veteran's claim for an increased 
evaluation for right trapezius strain 
taking into account the old and new 
criteria for evaluating cervical spine 
disability.  If this benefit is denied, 
the veteran should be provided with a 
supplemental statement of the case 
containing the new criteria for 
evaluating cervical spine disability.  

The case should then be returned to the Board, if otherwise 
in order.  No action is required of the veteran until he is 
so informed by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


